UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2014


SAMUEL WOLLSTEIN,

                  Plaintiff - Appellant,

             v.

MARY    WASHINGTON   HOSPITAL/HOSPICE;  SOCIAL   SECURITY
ADMINISTRATION; CHARLES I. MAURER, Dr.; FREDERICK TUCKER,
Dr.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cv-00252-HEH)


Submitted:    December 16, 2008             Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Wollstein, Appellant Pro Se. Wesley Glenn Russell, Jr.,
MCSWEENEY, CRUMP, CHILDRESS & TEMPLE, PC, Richmond, Virginia;
Robin Elaine Perrin, Assistant United States Attorney, Richmond,
Virginia; Jeffrey Hamilton Geiger, SANDS, ANDERSON, MARKS &
MILLER, Richmond, Virginia; Todd David Anderson, LECLAIR RYAN,
PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel     Wollstein    appeals    the    district      court’s   order

dismissing     his   civil    complaint.       In    his     informal      appellate

brief,     Wollstein    failed     to   challenge      the    district      court’s

reasons supporting the denial of relief.                  Accordingly, Wollstein

has waived appellate review of those issues.                      See 4th Cir. R.

34(b) (“The Court will limit its review to the issues raised in

the   informal   brief.”).         Accordingly,      we    affirm    the    district

court’s order.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court    and   argument      would    not    aid    the   decisional

process.

                                                                            AFFIRMED




                                        2